                Case 2:14-cv-00938-RSL Document 73 Filed 09/09/21 Page 1 of 1




 1                                                                 The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
10   DEVAUGHN DORSEY,
11
12           Defendant-Petitioner,                             Case No. 14-CV-938-RSL
13                                                              (08-CR-245-RSL)
14   vs.
15                                                                   ORDER
16   UNITED STATES OF AMERICA,
17
18           Plaintiff-Respondent.
19
20
21           Upon the motion of Defendant-Petitioner Devaughn Dorsey to withdraw motion to stay the

22   proceedings, and for good cause shown,

23           IT IS HEREBY ORDERED that the motion is granted and Petitioner’s previously filed

24   motion to stay the proceedings (Dkt.57) is withdrawn.

25

26            September 9, 2021
     Dated: __________________________                  ________________________________
27                                                      Hon.
                                                        H Robert
                                                             R b S.  S Lasnik
                                                                       L ik
28                                                      United States District Court Judge
29

30


     Proposed Order
     Presented by Matthew M. Robinson                                 Robinson & Brandt, PSC
     Petitionerr’s Motion to Supplement                               629 Main Street, Suite B
     No. 2:14-cv-00938-RSL                                            Covington, KY 41011
     Dorsey v. United States                                          859-581-7777 phone
                                                                      859-581-5777 fax


                                                    1
